                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:17-cv-00710-FDW

RASHAUD VONTREZ LOCKHART,           )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                                       ORDER
                                    )
ERIK A HOOKS, et al.,               )
                                    )
      Defendants.                   )
____________________________________)

       THIS MATTER is before the Court upon Plaintiff Rashaud Vontrez Lockhart’s pro se

civil rights Complaint (Doc. No. 1) and Application to Proceed in District Court without

Prepaying Fees or Costs (Doc. No. 2).

       On November 25, 2017, Plaintiff, a prisoner of the State of North Carolina, filed a civil

rights Complaint pursuant to 42 U.S.C. § 1983, alleging that on February 8, 2017, while he was

housed at Lanesboro Correctional Institution, inmates classified as members of a security risk

group entered his cell, physically assaulted him and stole his canteen and hygiene items.

According to the Complaint, Plaintiff suffered a “busted lip,” bloody nose, black eye, and

bruising. (Compl. 5, Doc. No. 1.) In his cover letter attached to the Complaint, Plaintiff states

he reported the incident to Defendant Bennet (FNU), identified as a corrections officer at

Lanesboro C.I, who told him to “suck it up.” (Cover Let., Doc. No. 1-1.) Plaintiff alleges the

incident occurred because Lanesboro was understaffed.

       On December 13, 2017, the Court issued an Order in accordance with 28 U.S.C. §1915,

requiring the appropriate official at Alexander Correctional Institution, where Plaintiff was

housed when he filed his Complaint, to provide the Court with a certified copy of Plaintiff’s trust



                                                 1
fund account statement for the six (6) month period immediately preceding the filing of the

Complaint. (Doc. No. 3.) On January 2, 2018, the North Carolina Department of Public Safety

(“NCDPS”) notified the Clerk of Court that Plaintiff was no longer active in the NCDPS system.

(NCDPS Let., Doc. No. 4.) NCDPS records show Plaintiff was released from its custody on

November 30, 2017, five days after he filed the Complaint. See NCDPS Offender Public

Information, at https://webapps.doc.state.nc.us./opi/offendersearch.do?method=view (search

Rashaud V Lockhart, last viewed Dec. 28, 2018).

        Plaintiff has not notified the Court of his change of address, although he has had more

than ample time to do so. The Court will not continue to hold this action open on the off-chance

Plaintiff’s interest in it may be renewed. Accordingly, the Complaint shall be dismissed, albeit

without prejudice to Plaintiff’s ability to timely file a similar action in the future.

        IT IS, THEREFORE, ORDERED that Plaintiff’s 42 U.S.C. § 1983 Complaint (Doc.

No. 1) is DISMISSED without prejudice for failure to prosecute, and the Clerk of Court is

directed to close this action.



                                              Signed: January 3, 2019




                                                    2
